Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jolene Fernandez on 7/5/2022.

The application has been amended as follows: 


IN THE CLAIMS:


1-34.    (Canceled)
35.       (New) A pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder consisting essentially of a mixture of a black currant extract, an Uncaria tomentosa extract, and an oolong tea extract, wherein the water solubility of the mixture is increased relative to the water solubility of a pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder consisting essentially of Uncaria tomentosa extract, oolong tea extract, and no black currant extract.
36.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 35, wherein the black currant extract “consists essentially of from about 10% to about 35% w/w proanthocyanidins, anthocyanidins, anthocyanins, or a combination thereof.
37.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 36, wherein the black currant extract “consists essentially of about 25% w/w proanthocyanidins, anthocyanidins, anthocyanins, or a combination thereof.
38.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 35, wherein the mixture consists essentially of from about 10 mg to about 100 mg of black currant extract.
39.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 35, wherein the mixture consists essentially of from about 1% to about 10% w/w black currant extract.
40.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 35, wherein the mixture consists essentially of from about 100 mg to about 500 mg of Uncaria tomentosa extract.
41.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 35, wherein the mixture consists essentially of from about 10% to about 40% w/w Uncaria tomentosa extract.
42.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 35, wherein the mixture consists essentially of from about 100 mg to about 500 mg of oolong tea extract.
43.       (New) The pill, tablet, caplet, soft gelatin capsule, hard gelatin capsule, lozenge, sachet bag, emulsion, tea bag, suppository, or sterile packaged powder of claim 35, wherein the mixture consists essentially of from about 10% to about 40% w/w of oolong tea extract.
44.       (New) The soft gelatin capsule or hard gelatin capsule of claim 35, which has a weight from about 200 mg to about 1000 mg.




The following is an examiner’s statement of reasons for allowance:   the closest prior art is of record. Applicant has agreed to amendments which place the case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655